Citation Nr: 0919562	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-06 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for erectile 
dysfunction.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1968 and from September 1968 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision rendered by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied a 
compensable rating for a service-connected erectile 
dysfunction disability.

The RO also denied an increased rating for a service-
connected diabetes mellitus disability and service connection 
for posttraumatic stress disorder.  The Veteran did not 
include these two issues in his January 2008 substantive 
appeal; hence, they are not before the Board at this time.  
The only issue remaining for appellate review is listed on 
the title page.


FINDING OF FACT

Erectile dysfunction is manifested by loss of erectile power 
and absence of ejaculation, but without visible deformity of 
the penis; the Veteran is currently in receipt of special 
monthly compensation based on loss of use of a creative 
organ.


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.115B, Diagnostic Code 7522 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

VA provided VCAA-required notice regarding the Veteran's 
claim in correspondence sent in December 2006 and July 2007.  
These letters notified him that to substantiate his claim, an 
increase in the severity of his disability must be shown.  
The letters also advised him of what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and how disability ratings 
and effective dates were assigned.  

The Veteran was specifically informed that VA determines 
assigns a disability rating from 0 to 100 percent based on a 
schedule published in title 38, C.F.R., Part 4.  The letters 
provided examples of the types of medical and lay evidence to 
substantiate his claim and explained that such evidence might 
affect how a disability rating is assigned.  The Veteran was 
not specifically advised to provide information or evidence 
regarding how his erectile dysfunction affected his daily 
life and employment, nor was he provided the applicable 
diagnostic criteria to be used in rating his disability.

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

While the VCAA notice did not specifically advise him to 
provide information or evidence regarding how his erectile 
dysfunction affected his daily life and employment, a 
reasonable person could be expected to understand from the 
notice what was needed.  In addition, at his January 2007 VA 
examination, the Veteran reported that his erectile 
dysfunction did not affect his activities of daily living.  

In addition, the diagnostic code under which the Veteran is 
rated (Diagnostic Code 7522) contains criteria necessary for 
entitlement to a higher disability rating that would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  Hence, 
VA was not required to provide notice of the specific rating 
criteria to the Veteran.

Nonetheless, the Board notes that the specific rating 
criteria were contained in the July 2007 statement of the 
case (SOC).  The SOC could not provide VCAA compliant notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It 
did, however, provide actual knowledge to the Veteran.  He 
had a meaningful opportunity to participate in the 
adjudication of the claim after the notice was provided.  

In this regard, he submitted a substantive appeal to the 
Board in January 2008 providing argument in support of his 
claim, and noted that he had been informed of a deformity in 
his genitals.  This case was not certified to the Board until 
March 2008, approximately three months after receiving the 
SOC.  He was also afforded an additional period of 60 days to 
submit additional argument and evidence or to request a 
hearing after the case was certified.  Hence, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his claim and was not prejudiced in any way.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and post-service VA medical 
treatment records.  The Veteran was also afforded a VA 
examination.



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).   

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's erectile dysfunction is considered part of the 
diabetic process under Diagnostic Code 7913, and rated as 
noncompensably disabling.  He contends a separate compensable 
rating is warranted.  

Erectile dysfunction is rated analogously under Diagnostic 
Code 7522 for "deformity of the penis with loss of erectile 
power."  38 C.F.R. § 4.115b, Diagnostic Code 7522.  A 20 
percent evaluation is the only compensable rating assignable 
under this diagnostic code.  In order to be assigned a 20 
percent evaluation, two distinct elements are required: the 
Veteran must have a penile deformity and there must be 
evidence of loss of erectile power.  Id.

A footnote to Diagnostic Code 7522 provides that entitlement 
to special monthly compensation under 38 C.F.R. § 3.350 
should also be considered.  In this context, entitlement to 
special monthly compensation (SMC) based on loss of use of a 
creative organ was granted in an August 2006 rating decision, 
and the Veteran has not appealed that determination.  
Therefore, the Board will not further address SMC in this 
decision. 

Factual Background & Analysis

A VA examination was performed in April 2006 and included an 
opinion that the Veteran had erectile dysfunction secondary 
to diabetes mellitus.  The Veteran deferred evaluation of his 
genitalia at that time.

Another VA examination was performed in January 2007.  The 
examiner indicated that he had reviewed the claims file.  The 
Veteran reported difficulty with maintaining an erection 
since 2005.  He also reported that he was on medication with 
good results, but in the last few months his condition had 
deteriorated to the point where none of the medications was 
working.  Upon physical examination, his penis and genitalia 
were normal (with the exception of a generally enlarged 
prostate and absent ejaculation).  

VA outpatient treatment records dated between January 2007 
and February 2007 do not reflect any findings of a penile 
deformity.  

In his January 2008 substantive appeal, the Veteran alleged 
that the physician at his "QTC" examination informed him 
that he had a "deformity on the penis."  He also stated 
that he did not remove his pants, thus implying that he was 
not adequately examined.  

The Board notes, however, that the only compensation and 
pension (C&P) examination provided to the Veteran in 
connection with his appeal was in January 2007, and conducted 
a VA medical facility.  There is nothing in the claims file 
to indicate he was ever scheduled for a QTC fee-based 
examination.  

The claims file also contains a copy of the RO's December 
2006 request for a VA examination.  That request specified a 
genitourinary examination was necessary.  There is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties".  United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926); see also Ashley v. Derwinksi, 2 Vet. 
App. 62, 64 (1992) (the "presumption of regularity" applies 
to the official acts of public officers, and in the absence 
of clear evidence to the contrary, it must be presumed that 
they have properly discharged their official duties); see 
also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The January 2007 examination was conducted by a VA staff 
physician, who specifically indicated that he reviewed the 
claims file and completed a physical examination of the 
Veteran.  The Board further notes that the examination report 
appears to be comprehensive and to have addressed all of the 
relevant rating criteria set forth in the VA 'Disability 
Examination Worksheet' for genitourinary disorders.  In this 
case, it must be presumed that the VA physician complied with 
the regular procedures for conducting a comprehensive 
genitourinary examination.  Thus, the Board finds that the 
Veteran's contention that he was not properly evaluated or 
examined in light of the disability at issue is without 
merit.  

The objective medical evidence does not indicate that the 
Veteran has any deformity of the penis.  While he has 
reported loss of erectile power, there is no basis for the 
assignment of a compensable evaluation for erectile 
dysfunction without any deformity of the penis.  The loss of 
erectile power, per se, does not constitute a deformed penis 
as contemplated in the schedule, as both loss of erectile 
power and penile deformity are listed as prerequisites for a 
compensable evaluation under Diagnostic Code 7522.  
Consequently, the Board concludes that the weight of the 
evidence is against the claim and a compensable schedular 
rating for erectile dysfunction may not be granted at any 
time during the appeal period.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 4.7, 4.21 (2008).

Extraschedular Evaluation 

The Board recognizes that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Barringer 
v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

The Veteran's disability is primarily manifested by loss of 
erectile power.  The specific rating criteria for erectile 
dysfunction reasonably contemplate this symptom and the 
assigned schedular evaluation is, therefore, adequate.  In 
addition, erectile dysfunction has not been reported to cause 
any interference with employment.  There also is no evidence 
of any periods of hospitalization for erectile dysfunction.  
Hence referral for consideration of an extraschedular rating 
is not warranted.

ORDER

A separate compensable evaluation for erectile dysfunction is 
denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


